Title: [Diary entry: 31 October 1787]
From: Washington, George
To: 

Wednesday 31st. Thermometer at 42 in the Morning—44 at Noon and 41 at Night. Clear pleasant and warm in the forenoon. Towards Noon it grew cold the Wind being hard at No. Wt. Rid to all the Plantations. In the Neck 6 plows were at Work and two more just added—one of which broke immediately. The other hands were digging Potatoes in the further cut opposite to Mr. Digges in No. 3. At Muddy hole, finished sowing Wheat on the right of the road leading from the gate on the Ferry road to the Barn—in which 12½ bushls. of Seed was deposited and put in as that on the other side was. The hands getting the Remainder of the frost bitten Pease; and taking up those Turnips in the experimental grd. (which, not havg. the tops taken of being intended for seed) the yield could not be ascertained. At Dogue run—The plows and People were employed as yesterday. The Ditchers went to Frenchs this Morning. Mrs. Stuart and her two youngest Children and Mr. William Stuart went from this Yesterday morning.